Citation Nr: 1622237	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine, with a right L5 radiculopathy.

3.  Entitlement to a compensable evaluation for diverticulitis with hypertrophic haustral and a scattered left sigmoid colon.

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), with hiatal hernia and gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to July 1975, and from February 2005 to May 2006.  The record indicates that the Veteran had additional service in the United States Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of August 2007 and October 2007 from the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

This case has a long history before both the Board and the Court of Appeals for Veterans Claims (Court).  In pertinent part, these claims were previously before the Board in October 2014.  At that time, the Board detailed the procedural history of the Veteran's claims.  Given the disposition of this case, and for the reasons described below, an extended recitation of that history is not required.  


FINDINGS OF FACT

1.  In a October 2014 decision, the Board denied each of the issues listed above.  

2.  There remain no errors of fact or law for the Board to address as to any of the issues currently before it.  

CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria for dismissal of the appeal of entitlement to an initial evaluation in excess of 20 percent for DJD of the lumbar spine have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

3.  The criteria for dismissal of the appeal of entitlement to a compensable evaluation for diverticulitis have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

4.  The criteria for dismissal of the appeal of entitlement to an initial evaluation in excess of 10 percent for GERD have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Veteran's case has had a long and tortuous history before both the Board and the Court.  Following a winnowing down of the Veteran's various claims over the years, these issues were last before the Board in October 2014.  At that time, the Board denied each of the Veteran's claims.  

Since the time of the October 2014 denials, the Veteran did not seek review of his claims by the Court, nor did he ask for reconsideration by the Board.  Those issues and their attendant denials are thus considered final.  38 C.F.R. § 20.1100 (all Board decisions are final on the date stamped on the face of the decision).  

Despite the Board's final denial of these issues, the Veteran's case has returned to the Board and been reactiviated.  However, the Board can find no evidence of any communication from the Veteran to VA regardging these claims, and even if such communication existed, absent a motion for reconsideration or a motion to revise the Board's decision on the basis of clear and unmistakable error, the Board's decision would remain final.  Indeed, the return of the Veteran's claims to the Board appears to be an administrative mistake on the part of VA.  

Pursuant to governing law, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  Here, because the issues listed above were the subject of a final Board decision and because there is no factual or legal or legal issue that remains at issue, the Veteran's claims must be dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for hypertension is dismissed.  

The appeal of the issue of entitlement to an initial evaluation in excess of 20 percent for DJD of the lumbar spine is dismissed.  

The appeal of the issue of  entitlement to a compensable evaluation for diverticulitis is dismissed.  

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for GERD is dismissed.  




____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


